 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                    SAN JOSE DIVISION
11
     UNITED STATES OF AMERICA,                         Case No. 19-cr-70197 MAG (NC)
12
                      Plaintiff,                       DETENTION ORDER
13
             v.                                        Hearing: Feb. 11, 2019
14
     DAVID CLAIRE LOHR,
15
                      Defendant.
16
17
18         In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), the Government
19 moved for detention of the defendant David Claire Lohr, Jr., and the Court on Feb. 11,
20 2019, held a detention hearing to determine whether any condition or combination of
21 conditions will reasonably assure the appearance of the defendant as required and the safety
22 of any other person and the community. This order sets forth the Court’s findings of fact
23 and conclusions of law as required by 18 U.S.C. § 3142(i). The Court finds that detention is
24 warranted.
25         The defendant was present at the detention hearing, represented by his appointed
26 CJA attorney Carleen Arlidge. The Government was represented by AUSA Marissa Harris.
27         The defendant is charged by criminal complaint in the Central District of California
28 with tampering with consumer products in violation of 18 U.S.C. § 1365(a). ECF 1. The
 1 defendant is presumed innocent of the charges. See 18 U.S.C. § 3142(j).
 2          The detention hearing was held publicly. Both parties were allowed an opportunity
 3 to call witnesses and to present evidence. Both parties presented their arguments by way of
 4 proffer through counsel. Both parties may appeal this detention order to the assigned trial
 5 judge in the U.S. District Court for Central District of California.
 6          I.     PRESUMPTIONS
 7         None.
 8          II.    REBUTTAL OF PRESUMPTIONS
 9          Not applicable.
10          III.   WRITTEN FINDINGS OF FACT AND STATEMENT OF REASONS
11          The Court has considered the factors set out in 18 U.S.C. § 3142(g) and all of the
12 information submitted at the hearing and finds as follows. The Court adopts the facts set
13 forth in the Pretrial Services Reports prepared Feb. 7. The Court finds that the Government
14 has established by more than clear and convincing evidence that the defendant poses a
15 serious risk of danger to the community. In making this finding, the Court follows the
16 recommendation of Pretrial Services. Lohr has a substantial criminal record, including
17 multiple convictions that involve violence: battery and impersonating an officer in 2017;
18 aggravated battery in 2009; and battery in 2001 and 2003. He is subject to a felony arrest
19 warrant out of Maricopa County (Arizona) Superior Court dated Jan. 11, 2019, for conduct
20 that appears similar to the conduct charged in this case. The Government has also
21 established a risk of non-appearance by at least a preponderance of the evidence. Lohr has
22 at least two bench warrants for failures to appear and the recently-issued warrant out of
23 Maricopa County. His residency and employment history are not known. The Court has
24 concerns about untreated mental health issues based on Lohr’s behavior in the Courtroom
25 on both Feb. 8 and 11. A mental health evaluation is recommended upon Lohr’s arrival in
26 the Central District of California.
27
28
                                                   2
1         IV.     DIRECTIONS REGARDING DETENTION
2         The defendant is committed to the custody of the Attorney General or his designated
3 representative for confinement in a corrections facility separate, to the extent practicable,
4 from persons awaiting or serving sentences or being held in custody pending appeal. The
5 defendant must be afforded a reasonable opportunity for private consultation with defense
6 counsel. On order of a court of the United States or on the request of an attorney for the
7 Government, the person in charge of the corrections facility must deliver the defendant to a
8 United States Marshal for the purpose of an appearance in connection with a court
9 proceeding.
10        IT IS SO ORDERED.
11        Date: Feb. 11, 2019                _________________________
                                                   Nathanael M. Cousins
12                                                 United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3
